 



Exhibit 10.33

(SYMANTEC LOGO) [f08616f0861600.gif]

FY06 Executive Annual Incentive Plan

President and Chief Operating Officer – grade 22

This Annual Incentive Plan (“The Plan”) issued by Symantec Corporation
(“Symantec”) is effective April 1, 2005, until otherwise stated. The Board of
Directors reserves the right to alter or cancel any or all such Plans for any
reason at any time.

          Symantec Corporation   Proprietary and Confidential   1

 



--------------------------------------------------------------------------------



 



FY06 Executive Annual Incentive Compensation Plan

     
Job Category:
  President and Chief Operating Officer, grade 22
 
   
Purpose:
  Provide critical focus on specific, measurable goals and to provide incentive
compensation upon their attainment.
 
   
Bonus Target:
  The target incentive for this executive position is 100% of the annual base
salary. Annual base salary will be reviewed and established at the beginning of
each fiscal year. Bonuses will be paid based on actual annual base salary
earnings from time of eligibility in the Executive Incentive Plan through
March 31, 2006.
 
   
Bonus Payments:
  The incentive will be paid once annually. Payment will be made within six
weeks of the financial close of the fiscal year. Any payments made under this
plan are at the sole discretion of the Board of Directors.
 
   
Components:
  Two metrics will be used to determine the annual bonus payment:

                    Metric     Weighting      
Corporate Revenue
      50%      
Corporate Earnings per Share
      50%      

     
Achievement Schedule:
  Each metric has a minimum performance threshold that must be exceeded before
that portion of the metric will be paid. Payment for corporate results is
uncapped.
 
   
Pro-ration:
  The Annual Incentive Plan calculation will be based on all eligible base
salary earnings for the year, and will be pro-rated based on the number of weeks
of participation.
 
   
Eligibility:
  The Plan participant must be a regular, full-time employee at the end of the
fiscal year in order to participate. If the company grants an interim payment
for any reason, the participant must be a regular, full-time employee at the end
of that performance period in order to receive such payment. A plan participant
who leaves before the end of the fiscal year will not receive the end of the
fiscal year payment under the Plan or any pro-ration thereof.
 
   
Exchange Rates:
  The Corporate Performance metrics will not be adjusted for any fluctuating
currency exchange rates. Actual growth numbers will be used.
 
   
Acquisition:
  In the event of an acquisition or purchase of products or technology, the
Revenue Growth and Earnings per Share numbers will be adjusted to reflect the
change and are to be approved by the Compensation Committee of the Board of
Directors.
 
   
Plan Provisions:
  This plan supersedes any previous incentive or bonus plan that may have been
in existence. Those plans are null and void with the issuance of this plan for
FY06.
 
   

  Participating in the plan for FY06 does not guarantee participation in future
incentive plans. Plan structures and participation will be determined on a year
to year basis and are guidelines only.
 
   

  The Board of Directors reserves the right to alter or cancel any or all such
Plans for any reason at any time.
 
   

  The Board of Directors, acting on behalf of the shareholders in their best
interests, reserves the right to exercise their own judgment with regard to
company performance in

          Symantec Corporation   Proprietary and Confidential   2

 



--------------------------------------------------------------------------------



 



     

  light of uncontrollable events including, but not limited to, currency
fluctuations, business goal modification, and management changes.

          Symantec Corporation   Proprietary and Confidential   3

 